Citation Nr: 1614456	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a January 2016 Order, the Court granted a Joint Motion for Partial Remand and remanded the matter to the Board for development consistent with the Joint Motion. 

In May 2015, the Board also remanded the issues of entitlement to service connection for right ear hearing loss; increased ratings for PTSD, grenade residuals with residual scars, right hip functional loss due to scars, and left ear hearing loss; and entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for further development.  The AOJ has not completed the requested development.  Therefore, the Board will not take action with respect to those issues at this time.  


REMAND

The Veteran has not been provided with a VA examination to determine the etiology of hypertension.  He served in the Republic of Vietnam during the Vietnam era.  Thus, exposure to herbicides in service is presumed.  The National Academy of Sciences has found limited or suggestive evidence of an association between herbicide exposure and hypertension.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  A VA examination is necessary to obtain an opinion regarding whether the Veteran's hypertension was caused by presumed exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a medical doctor examiner.  The examiner must review the record and must note that review in the report.  The examiner should elicit a history from the Veteran and examine the Veteran.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension began during active service; is related to an incident of service; or was directly caused by in-service exposure to herbicides.  The examiner must specifically consider and discuss the National Academy of Sciences report that found limited or suggestive evidence of an association between herbicide exposure and hypertension.  It is not sufficient to conclude that the Veteran's hypertension was not caused by exposure to herbicides merely because it is not on the list of diseases that are presumptively linked to herbicide exposure.  The examiner should provide all findings, with a complete rationale for the opinion, in the examination report.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

